
	
		I
		112th CONGRESS
		2d Session
		H. R. 4016
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Levin (for
			 himself and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the proper tax treatment of personal service income earned in pass-thru
		  entities.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Carried Interest Fairness Act
			 of 2012.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					Sec. 2. Partnership interests transferred in connection with
				performance of services.
					Sec. 3. Special rules for partners providing investment
				management services to partnerships.
				
			2.Partnership interests
			 transferred in connection with performance of services
			(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of
			 section 83 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
				
					(4)Partnership
				interestsExcept as provided
				by the Secretary—
						(A)In
				generalIn the case of any transfer of an interest in a
				partnership in connection with the provision of services to (or for the benefit
				of) such partnership—
							(i)the fair market value of such interest
				shall be treated for purposes of this section as being equal to the amount of
				the distribution which the partner would receive if the partnership sold (at
				the time of the transfer) all of its assets at fair market value and
				distributed the proceeds of such sale (reduced by the liabilities of the
				partnership) to its partners in liquidation of the partnership, and
							(ii)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not apply.
							(B)ElectionThe
				election under subparagraph (A)(ii) shall be made under rules similar to the
				rules of subsection
				(b)(2).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after the date of the enactment of this Act.
			3.Special rules for
			 partners providing investment management services to partnerships
			(a)In
			 generalPart I of subchapter K of chapter 1 is amended by adding
			 at the end the following new section:
				
					710.Special rules
				for partners providing investment management services to partnerships
						(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
							(1)In
				generalNotwithstanding section 702(b)—
								(A)an amount equal to
				the net capital gain with respect to such interest for any partnership taxable
				year shall be treated as ordinary income, and
								(B)subject to the
				limitation of paragraph (2), an amount equal to the net capital loss with
				respect to such interest for any partnership taxable year shall be treated as
				an ordinary loss.
								(2)Recharacterization
				of losses limited to recharacterized gainsThe amount treated as
				ordinary loss under paragraph (1)(B) for any taxable year shall not exceed the
				excess (if any) of—
								(A)the aggregate
				amount treated as ordinary income under paragraph (1)(A) with respect to the
				investment services partnership interest for all preceding partnership taxable
				years to which this section applies, over
								(B)the aggregate
				amount treated as ordinary loss under paragraph (1)(B) with respect to such
				interest for all preceding partnership taxable years to which this section
				applies.
								(3)Allocation to
				items of gain and loss
								(A)Net capital
				gainThe amount treated as ordinary income under paragraph (1)(A)
				shall be allocated ratably among the items of long-term capital gain taken into
				account in determining such net capital gain.
								(B)Net capital
				lossThe amount treated as ordinary loss under paragraph (1)(B)
				shall be allocated ratably among the items of long-term capital loss and
				short-term capital loss taken into account in determining such net capital
				loss.
								(4)Terms relating
				to capital gains and lossesFor purposes of this section—
								(A)In
				generalNet capital gain, long-term capital gain, and long-term
				capital loss, with respect to any investment services partnership interest for
				any taxable year, shall be determined under section 1222, except that such
				section shall be applied—
									(i)without regard to
				the recharacterization of any item as ordinary income or ordinary loss under
				this section,
									(ii)by only taking
				into account items of gain and loss taken into account by the holder of such
				interest under section 702 with respect to such interest for such taxable year,
				and
									(iii)by treating
				property which is taken into account in determining gains and losses to which
				section 1231 applies as capital assets held for more than 1 year.
									(B)Net capital
				lossThe term net capital loss means the excess of
				the losses from sales or exchanges of capital assets over the gains from such
				sales or exchanges. Rules similar to the rules of clauses (i) through (iii) of
				subparagraph (A) shall apply for purposes of the preceding sentence.
								(5)Special rules
				for dividends
								(A)IndividualsAny
				dividend allocated to any investment services partnership interest shall not be
				treated as qualified dividend income for purposes of section 1(h).
								(B)CorporationsNo
				deduction shall be allowed under section 243 or 245 with respect to any
				dividend allocated to any investment services partnership interest.
								(6)Special rule for
				qualified small business stockSection 1202 shall not apply to any gain
				from the sale or exchange of qualified small business stock (as defined in
				section 1202(c)) allocated with respect to any investment services partnership
				interest.
							(b)Dispositions of
				partnership interests
							(1)Gain
								(A)In
				generalAny gain on the disposition of an investment services
				partnership interest shall be—
									(i)treated as
				ordinary income, and
									(ii)recognized
				notwithstanding any other provision of this subtitle.
									(B)Gift and
				transfers at deathIn the case of a disposition of an investment
				services partnership interest by gift or by reason of death of the
				taxpayer—
									(i)subparagraph (A)
				shall not apply,
									(ii)such interest
				shall be treated as an investment services partnership interest in the hands of
				the person acquiring such interest, and
									(iii)any amount that
				would have been treated as ordinary income under this subsection had the
				decedent sold such interest immediately before death shall be treated as an
				item of income in respect of a decedent under section 691.
									(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
								(A)the aggregate
				amount treated as ordinary income under subsection (a) with respect to such
				interest for all partnership taxable years to which this section applies,
				over
								(B)the aggregate
				amount treated as ordinary loss under subsection (a) with respect to such
				interest for all partnership taxable years to which this section
				applies.
								(3)Election with
				respect to certain exchangesParagraph (1)(A)(ii) shall not apply
				to the contribution of an investment services partnership interest to a
				partnership in exchange for an interest in such partnership if—
								(A)the taxpayer makes
				an irrevocable election to treat the partnership interest received in the
				exchange as an investment services partnership interest, and
								(B)the taxpayer
				agrees to comply with such reporting and recordkeeping requirements as the
				Secretary may prescribe.
								(4)Distributions of
				partnership property
								(A)In
				generalIn the case of any distribution of property by a
				partnership with respect to any investment services partnership interest held
				by a partner, the partner receiving such property shall recognize gain equal to
				the excess (if any) of—
									(i)the fair market
				value of such property at the time of such distribution, over
									(ii)the adjusted
				basis of such property in the hands of such partner (determined without regard
				to subparagraph (C)).
									(B)Treatment of
				gain as ordinary incomeAny gain recognized by such partner under
				subparagraph (A) shall be treated as ordinary income to the same extent and in
				the same manner as the increase in such partner’s distributive share of the
				taxable income of the partnership would be treated under subsection (a) if,
				immediately prior to the distribution, the partnership had sold the distributed
				property at fair market value and all of the gain from such disposition were
				allocated to such partner. For purposes of applying subsection (a)(2), any gain
				treated as ordinary income under this subparagraph shall be treated as an
				amount treated as ordinary income under subsection (a)(1)(A).
								(C)Adjustment of
				basisIn the case a distribution to which subparagraph (A)
				applies, the basis of the distributed property in the hands of the distributee
				partner shall be the fair market value of such property.
								(D)Special rules
				with respect to mergers, divisions, and technical terminationsIn
				the case of a taxpayer which satisfies requirements similar to the requirements
				of subparagraphs (A) and (B) of paragraph (3), this paragraph and paragraph
				(1)(A)(ii) shall not apply to the distribution of a partnership interest if
				such distribution is in connection with a contribution (or deemed contribution)
				of any property of the partnership to which section 721 applies pursuant to a
				transaction described in paragraph (1)(B) or (2) of section 708(b).
								(c)Investment
				services partnership interestFor purposes of this section—
							(1)In
				generalThe term
				investment services partnership interest means any interest in an
				investment partnership acquired or held by any person in connection with the
				conduct of a trade or business described in paragraph (2) by such person (or
				any person related to such person). An interest in an investment partnership
				held by any person—
								(A)shall not be
				treated as an investment services partnership interest for any period before
				the first date on which it is so held in connection with such a trade or
				business,
								(B)shall not cease to
				be an investment services partnership interest merely because such person holds
				such interest other than in connection with such a trade or business,
				and
								(C)shall be treated
				as an investment services partnership interest if acquired from a related
				person in whose hands such interest was an investment services partnership
				interest.
								(2)Businesses to
				which this section appliesA
				trade or business is described in this paragraph if such trade or business
				primarily involves the performance of any of the following services with
				respect to assets held (directly or indirectly) by the investment partnership
				referred to in paragraph (1):
								(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
								(B)Managing,
				acquiring, or disposing of any specified asset.
								(C)Arranging
				financing with respect to acquiring specified assets.
								(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
								(3)Investment
				partnership
								(A)In
				generalThe term investment partnership means any
				partnership if, at the end of any calendar quarter ending after the date of
				enactment of this section—
									(i)substantially all
				of the assets of the partnership are specified assets (determined without
				regard to any section 197 intangible within the meaning of section 197(d)),
				and
									(ii)more than half of
				the capital of the partnership is attributable to qualified capital interests
				which (in the hands of the owners of such interests) constitute property not
				held in connection with a trade or business.
									(B)Special rules
				for determining if property not held in connection with trade or
				businessExcept as otherwise provided by the Secretary, for
				purposes of determining whether any interest in a partnership constitutes
				property not held in connection with a trade or business under subparagraph
				(A)(ii)—
									(i)any election under
				subsection (e) or (f) of section 475 shall be disregarded, and
									(ii)paragraph (5)(B)
				shall not apply.
									(C)Antiabuse
				rulesThe Secretary may issue regulations or other guidance which
				prevent the avoidance of the purposes of subparagraph (A), including
				regulations or other guidance which treat convertible and contingent debt (and
				other debt having the attributes of equity) as a capital interest in the
				partnership.
								(D)Controlled
				groups of entities
									(i)In
				generalIn the case of a controlled group of entities, if an
				interest in the partnership received in exchange for a contribution to the
				capital of the partnership by any member of such controlled group would (in the
				hands of such member) constitute property held in connection with a trade or
				business, then any interest in such partnership held by any member of such
				group shall be treated for purposes of subparagraph (A) as constituting (in the
				hands of such member) property held in connection with a trade or
				business.
									(ii)Controlled
				group of entitiesFor
				purposes of clause (i), the term controlled group of entities
				means a controlled group of corporations as defined in section 1563(a)(1),
				applied without regard to subsections (a)(4) and (b)(2) of section 1563. A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).
									(E)Special rule for
				corporationsFor purposes of this paragraph, in the case of a
				corporation, the determination of whether property is held in connection with a
				trade or business shall be determined as if the taxpayer were an
				individual.
								(4)Specified
				assetThe term specified asset means securities (as
				defined in section 475(c)(2) without regard to the last sentence thereof), real
				estate held for rental or investment, interests in partnerships, commodities
				(as defined in section 475(e)(2)), cash or cash equivalents, or options or
				derivative contracts with respect to any of the foregoing.
							(5)Related
				persons
								(A)In
				generalA person shall be treated as related to another person if
				the relationship between such persons is described in section 267(b) or
				707(b).
								(B)Attribution of
				partner servicesAny service described in paragraph (2) which is
				provided by a partner of a partnership shall be treated as also provided by
				such partnership.
								(d)Exception for
				certain capital interests
							(1)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of gain
				and loss (and any dividends) which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
								(A)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in subsection (c)(2)
				and who are not related to the partner holding the qualified capital interest,
				and
								(B)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
								(2)Authority to
				provide exceptions to allocation requirementsTo the extent provided by the Secretary in
				regulations or other guidance—
								(A)Allocations to
				portion of qualified capital interestParagraph (1) may be
				applied separately with respect to a portion of a qualified capital
				interest.
								(B)No or
				insignificant allocations to nonservice providersIn any case in which the requirements of
				paragraph (1)(B) are not satisfied, items of gain and loss (and any dividends)
				shall not be taken into account under subsection (a) to the extent that such
				items are properly allocable under such regulations or other guidance to
				qualified capital interests.
								(C)Allocations to
				service providers’ qualified capital interests which are less than other
				allocationsAllocations shall not be treated as failing to meet
				the requirement of paragraph (1)(A) merely because the allocations to the
				qualified capital interest represent a lower return than the allocations made
				to the other qualified capital interests referred to in such paragraph.
								(3)Special rule for
				changes in services and capital contributionsIn the case of an interest in a partnership
				which was not an investment services partnership interest and which, by reason
				of a change in the services with respect to assets held (directly or
				indirectly) by the partnership or by reason of a change in the capital
				contributions to such partnership, becomes an investment services partnership
				interest, the qualified capital interest of the holder of such partnership
				interest immediately after such change shall not, for purposes of this
				subsection, be less than the fair market value of such interest (determined
				immediately before such change).
							(4)Special rule for
				tiered partnershipsExcept as otherwise provided by the
				Secretary, in the case of tiered partnerships, all items which are allocated in
				a manner which meets the requirements of paragraph (1) to qualified capital
				interests in a lower-tier partnership shall retain such character to the extent
				allocated on the basis of qualified capital interests in any upper-tier
				partnership.
							(5)Exception for
				no-self-charged carry and management fee provisionsExcept as
				otherwise provided by the Secretary, an interest shall not fail to be treated
				as satisfying the requirement of paragraph (1)(A) merely because the
				allocations made by the partnership to such interest do not reflect the cost of
				services described in subsection (c)(2) which are provided (directly or
				indirectly) to the partnership by the holder of such interest (or a related
				person).
							(6)Special rule for
				dispositionsIn the case of
				any investment services partnership interest any portion of which is a
				qualified capital interest, subsection (b) shall not apply to so much of any
				gain or loss as bears the same proportion to the entire amount of such gain or
				loss as—
								(A)the distributive share of gain or loss that
				would have been allocated to the qualified capital interest (consistent with
				the requirements of paragraph (1)) if the partnership had sold all of its
				assets at fair market value immediately before the disposition, bears to
								(B)the distributive
				share of gain or loss that would have been so allocated to the investment
				services partnership interest of which such qualified capital interest is a
				part.
								(7)Qualified
				capital interestFor purposes of this section—
								(A)In
				generalThe term qualified capital interest means so
				much of a partner’s interest in the capital of the partnership as is
				attributable to—
									(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest (determined without regard to section 752(a)),
									(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
									(iii)the excess (if
				any) of—
										(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest, over
										(II)any items of
				deduction and loss so taken into account.
										(B)Adjustment to
				qualified capital interest
									(i)Distributions
				and lossesThe qualified capital interest shall be reduced by
				distributions from the partnership with respect to such interest and by the
				excess (if any) of the amount described in subparagraph (A)(iii)(II) over the
				amount described in subparagraph (A)(iii)(I).
									(ii)Special rule
				for contributions of propertyIn the case of any contribution of
				property described in subparagraph (A)(i) with respect to which the fair market
				value of such property is not equal to the adjusted basis of such property
				immediately before such contribution, proper adjustments shall be made to the
				qualified capital interest to take into account such difference consistent with
				such regulations or other guidance as the Secretary may provide.
									(C)Technical
				terminations, etc., disregardedNo increase or decrease in the
				qualified capital interest of any partner shall result from a termination,
				merger, consolidation, or division described in section 708, or any similar
				transaction.
								(8)Treatment of
				certain loans
								(A)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor
				purposes of this subsection, an investment services partnership interest shall
				not be treated as a qualified capital interest to the extent that such interest
				is acquired in connection with the proceeds of any loan or other advance made
				or guaranteed, directly or indirectly, by any other partner or the partnership
				(or any person related to any such other partner or the partnership). The
				preceding sentence shall not apply to the extent the loan or other advance is
				repaid before the date of the enactment of this section unless such repayment
				is made with the proceeds of a loan or other advance described in the preceding
				sentence.
								(B)Reduction in
				allocations to qualified capital interests for loans from nonservice-providing
				partners to the partnershipFor purposes of this subsection, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in subsection (c)(2)
				to the partnership (or any person related to such partner) shall be taken into
				account in determining the qualified capital interests of the partners in the
				partnership.
								(e)Other income and
				gain in connection with investment management services
							(1)In
				generalIf—
								(A)a person performs
				(directly or indirectly) investment management services for any investment
				entity,
								(B)such person holds
				(directly or indirectly) a disqualified interest with respect to such entity,
				and
								(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
								any income
				or gain with respect to such interest shall be treated as ordinary income.
				Rules similar to the rules of subsections (a)(5) and (d) shall apply for
				purposes of this subsection.(2)DefinitionsFor
				purposes of this subsection—
								(A)Disqualified
				interest
									(i)In
				generalThe term disqualified interest means, with
				respect to any investment entity—
										(I)any interest in
				such entity other than indebtedness,
										(II)convertible or
				contingent debt of such entity,
										(III)any option or
				other right to acquire property described in subclause (I) or (II), and
										(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
										(ii)ExceptionsSuch
				term shall not include—
										(I)a partnership
				interest,
										(II)except as
				provided by the Secretary, any interest in a taxable corporation, and
										(III)except as
				provided by the Secretary, stock in an S corporation.
										(B)Taxable
				corporationThe term taxable corporation
				means—
									(i)a
				domestic C corporation, or
									(ii)a
				foreign corporation substantially all of the income of which is—
										(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
										(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
										(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(2).
								(D)Investment
				entityThe term investment entity means any entity
				which, if it were a partnership, would be an investment partnership.
								(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance to—
							(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section,
							(2)prevent the avoidance of the purposes of
				this section, and
							(3)coordinate this
				section with the other provisions of this title.
							(g)Cross
				referenceFor 40 percent penalty on certain underpayments due to
				the avoidance of this section, see section
				6662.
						.
			(b)Application of
			 section 751 to indirect dispositions of investment services partnership
			 interests
				(1)In
			 generalSubsection (a) of section 751 is amended by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
					
						(3)investment services partnership interests
				held by the
				partnership,
						.
				(2)Certain
			 distributions treated as sales or exchangesSubparagraph (A) of
			 section 751(b)(1) is amended by striking or at the end of clause
			 (i), by inserting or at the end of clause (ii), and by inserting
			 after clause (ii) the following new clause:
					
						(iii)investment services partnership interests
				held by the
				partnership,
						.
				(3)Application of
			 special rules in the case of tiered partnershipsSubsection (f)
			 of section 751 is amended—
					(A)by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
						
							(3)an investment services partnership interest
				held by the partnership,
							,
				and
					(B)by striking
			 partner. and inserting partner (other than a partnership
			 in which it holds an investment services partnership interest)..
					(4)Investment
			 services partnership interests; qualified capital
			 interestsSection 751 is amended by adding at the end the
			 following new subsection:
					
						(g)Investment
				services partnership interestsFor purposes of this section—
							(1)In
				generalThe term
				investment services partnership interest has the meaning given
				such term by section 710(c).
							(2)Adjustments for
				qualified capital interestsThe amount to which subsection (a)
				applies by reason of paragraph (3) thereof shall not include so much of such
				amount as is attributable to any portion of the investment services partnership
				interest which is a qualified capital interest (determined under rules similar
				to the rules of section 710(d)).
							(3)Exception for
				publicly traded partnershipsIn the case of an exchange of an
				interest in a publicly traded partnership (as defined in section 7704) to which
				subsection (a) applies—
								(A)this section shall
				be applied without regard to subsections (a)(3), (b)(1)(A)(iii), and (f)(3),
				and
								(B)such partnership shall be treated as owning
				its proportionate share of the property of any other partnership in which it is
				a partner.
								(4)Recognition of
				gainsAny gain with respect to which subsection (a) applies by
				reason of paragraph (3) thereof shall be recognized notwithstanding any other
				provision of this title.
							(5)Coordination
				with inventory itemsAn investment services partnership interest
				held by the partnership shall not be treated as an inventory item of the
				partnership.
							(6)Prevention of
				double countingUnder
				regulations or other guidance prescribed by the Secretary, subsection (a)(3)
				shall not apply with respect to any amount to which section 710 applies.
							(7)Valuation
				methodsThe Secretary shall
				prescribe regulations or other guidance which provide the acceptable methods
				for valuing investment services partnership interests for purposes of this
				section.
							.
				(c)Treatment for
			 purposes of section 7704Subsection (d) of section 7704 is
			 amended by adding at the end the following new paragraph:
				
					(6)Income from
				certain carried interests not qualified
						(A)In
				generalSpecified carried interest income shall not be treated as
				qualifying income.
						(B)Specified
				carried interest incomeFor purposes of this paragraph—
							(i)In
				generalThe term specified carried interest income
				means—
								(I)any item of income
				or gain allocated to an investment services partnership interest (as defined in
				section 710(c)) held by the partnership,
								(II)any gain on the
				disposition of an investment services partnership interest (as so defined) or a
				partnership interest to which (in the hands of the partnership) section 751
				applies, and
								(III)any income or
				gain taken into account by the partnership under subsection (b)(4) or (e) of
				section 710.
								(ii)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of clause (i).
							(C)Coordination
				with other provisionsSubparagraph (A) shall not apply to any
				item described in paragraph (1)(E) (or so much of paragraph (1)(F) as relates
				to paragraph (1)(E)).
						(D)Special rules
				for certain partnerships
							(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
								(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
								(II)Fifty percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
								(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
								(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
								(I)Substantially all
				of the assets of such partnership consist of interests in one or more publicly
				traded partnerships (determined without regard to subsection (b)(2)).
								(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
								(E)Transitional
				ruleSubparagraph (A) shall not apply to any taxable year of the
				partnership beginning before the date which is 10 years after the date of the
				enactment of this
				paragraph.
						.
			(d)Imposition of
			 penalty on underpayments
				(1)In
			 generalSubsection (b) of section 6662 is amended by inserting
			 after paragraph (7) the following new paragraph:
					
						(8)The application of
				section 710(e) or the regulations or other guidance prescribed under section
				710(f) to prevent the avoidance of the purposes of section
				710.
						.
				(2)Amount of
			 penalty
					(A)In
			 generalSection 6662 is amended by adding at the end the
			 following new subsection:
						
							(k)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(8), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
							.
					(B)Conforming
			 amendmentSubparagraph (B) of section 6662A(e)(2) is amended by
			 striking or (i) and inserting , (i), or
			 (k).
					(3)Special rules
			 for application of reasonable cause exceptionSubsection (c) of
			 section 6664 is amended—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
					(B)by striking
			 paragraph (3) in paragraph (5)(A), as so redesignated, and
			 inserting paragraph (4); and
					(C)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)Special rule for
				underpayments attributable to investment management services
								(A)In
				generalParagraph (1) shall not apply to any portion of an
				underpayment to which section 6662 applies by reason of subsection (b)(8)
				unless—
									(i)the relevant facts affecting the tax
				treatment of the item are adequately disclosed,
									(ii)there is or was
				substantial authority for such treatment, and
									(iii)the taxpayer
				reasonably believed that such treatment was more likely than not the proper
				treatment.
									(B)Rules relating
				to reasonable beliefRules similar to the rules of subsection
				(d)(3) shall apply for purposes of subparagraph
				(A)(iii).
								.
					(e)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earnings from self-Employment
				(1)Internal Revenue
			 Code
					(A)In
			 generalSection 1402(a) is amended by striking and
			 at the end of paragraph (16), by striking the period at the end of paragraph
			 (17) and inserting ; and, and by inserting after paragraph (17)
			 the following new paragraph:
						
							(18)notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(2) with respect to any
				entity, investment services partnership income or loss (as defined in
				subsection (m)) of such individual with respect to such entity shall be taken
				into account in determining the net earnings from self-employment of such
				individual.
							.
					(B)Investment
			 services partnership income or lossSection 1402 is amended by
			 adding at the end the following new subsection:
						
							(m)Investment
				services partnership income or lossFor purposes of subsection (a)—
								(1)In
				generalThe term investment services partnership income or
				loss means, with respect to any investment services partnership interest
				(as defined in section 710(c)) or disqualified interest (as defined in section
				710(e)), the net of—
									(A)the amounts
				treated as ordinary income or ordinary loss under subsections (b) and (e) of
				section 710 with respect to such interest,
									(B)all items of
				income, gain, loss, and deduction allocated to such interest, and
									(C)the amounts
				treated as realized from the sale or exchange of property other than a capital
				asset under section 751 with respect to such interest.
									(2)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of applying paragraph
				(1)(B).
								.
					(2)Social Security
			 ActSection 211(a) of the Social Security Act is amended by
			 striking and at the end of paragraph (15), by striking the
			 period at the end of paragraph (16) and inserting ; and, and by
			 inserting after paragraph (16) the following new paragraph:
					
						(17)Notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(2) of the Internal Revenue
				Code of 1986 with respect to any entity, investment services partnership income
				or loss (as defined in section 1402(m) of such Code) shall be taken into
				account in determining the net earnings from self-employment of such
				individual.
						.
				(f)Conforming
			 amendments
				(1)Subsection (d) of
			 section 731 is amended by inserting section 710(b)(4) (relating to
			 distributions of partnership property), after to the extent
			 otherwise provided by.
				(2)Section 741 is
			 amended by inserting or section 710 (relating to special rules for
			 partners providing investment management services to partnerships)
			 before the period at the end.
				(3)The table of sections for part I of
			 subchapter K of chapter 1 is amended by adding at the end the following new
			 item:
					
						
							Sec. 710. Special rules for partners providing investment
				management services to
				partnerships.
						
						.
				(g)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after the
			 date of the enactment of this Act.
				(2)Partnership
			 taxable years which include effective dateIn applying section 710(a) of the Internal
			 Revenue Code of 1986 (as added by this section) in the case of any partnership
			 taxable year which includes the date of the enactment of this Act, the amount
			 of the net capital gain referred to in such section shall be treated as being
			 the lesser of the net capital gain for the entire partnership taxable year or
			 the net capital gain determined by only taking into account items attributable
			 to the portion of the partnership taxable year which is after such date.
				(3)Dispositions of
			 partnership interests
					(A)In
			 generalSection 710(b) of such Code (as added by this section)
			 shall apply to dispositions and distributions after the date of the enactment
			 of this Act.
					(B)Indirect
			 dispositionsThe amendments made by subsection (b) shall apply to
			 transactions after the date of the enactment of this Act.
					(4)Other income and
			 gain in connection with investment management servicesSection 710(e) of such Code (as added by
			 this section) shall take effect on the date of the enactment of this
			 Act.
				
